Citation Nr: 0739157	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of facial 
scars of the right eye, to include residuals of burn scars of 
the right eye.

2.  Entitlement to an effective date prior to December 12, 
2001, for the grant of a noncompensable rating for right eye 
scars of the retina and conus. 

3.  Entitlement to an initial compensable disability rating 
for right eye scars of the retina and conus. 

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left hip disability. 

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a neck disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Although the veteran requested a Travel Board hearing in his 
January 2004 substantive appeal (VA Form 9), he specifically 
withdrew his request in March 2004.  The hearing was 
cancelled, and there are no outstanding hearing requests of 
record.

The issues of entitlement to an initial compensable 
disability rating for right eye scars of the retina and 
conus, whether new and material evidence has been submitted 
to reopen the previously denied claim of entitlement to 
service connection for a left hip disability, and whether new 
and material evidence has been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a neck disability are addressed in the remand that 
follows the order section of this decision. 




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has facial scars of the right eye, to 
include residuals of burn scars.

2.  In June 2002, the RO granted a noncompensable disability 
rating for right eye scars of the retina and conus, effective 
from December 12, 2001.

3.  There is no evidence that the veteran alleged clear and 
unmistakable error (CUE) in the prior June 2002 rating 
decision.


CONCLUSION OF LAW

1.  Residuals of facial scars of the right eye, to include 
residuals of burn scars of the right eye, were neither 
incurred in nor aggravated by active duty.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  There is no legal entitlement to an effective date prior 
to December 12, 2001, for the grant of a noncompensable 
rating for right eye scars of the retina and conus.  38 
U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in February 2002 prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for residuals of facial 
scars of the right eye, to include residuals of burn scars of 
the right eye, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for this disability.  Consequently, no 
disability rating or effective date will be assigned.  
Accordingly, the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Lastly, the Board also notes that with respect to the earlier 
effective date issue, the  decision rests on the 
interpretation of the law, and the VCAA is inapplicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).



Legal Criteria
Service connection

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis
Residuals of Right Eye Scars

In this case, the record does not show that the veteran 
currently suffers from any type of residuals of facial scars 
or burns involving the right eye.  The service medical 
records show that in October 1955 the veteran was treated for 
a laceration over his right forehead.  A butterfly and band 
aid dressing were applied to the laceration.  During a follow 
up visit in December 1955 it was noted that the laceration 
had healed and there was no evidence of trauma.  

There is no record of any post-service complaints or 
treatment for residuals of facial scars of the right eye, or 
burn scars of the right eye.  In fact, an addendum to a March 
2002 VA scars examination (conducted specifically for the 
purpose of identifying scar residuals) revealed no laceration 
or scar over the veteran's right eye and there was no 
evidence of any residual scars.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have evidence of 
the disability alleged (i.e., a medical diagnosis confirming 
he has the condition in question).  See Degmetich v. Brown, 
104 F.3d 1328 (1997);Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); and Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

To the extent the veteran, himself, contends he has a scar 
over his right eye, it is equally now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In the absence of a diagnosis of residual scarring over the 
right eye, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The veteran's claim 
fails on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of 
facial and burn scars of the right eye.  The benefit sought 
on appeal is accordingly denied.


Earlier Effective Date

The veteran contends that he is entitled to an earlier 
effective date for a noncompensable grant for right eye scars 
of the retina and conus.  The veteran essentially contends 
that he has had the same disability since his discharge from 
service, which is when he states he filed his initial claim 
for service connection for right eye scars of the retina and 
conus.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The veteran's claim for an effective 
date prior to December 12, 2001, for the grant of a 
noncompensable rating for scars of the retina and conus is 
therefore denied as a matter of law.

Notwithstanding the foregoing, the Board notes that, once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of clear 
and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  While the veteran has disagreed with the 
effective date assigned for his service-connected right eye 
scars of the retina and conus, he has not filed a claim for 
CUE.  The veteran's written statements do not contain 
specific allegations of error in fact or law in the June 2002 
rating decision, as required for a CUE motion.  In fact, 
neither the veteran nor his representative have ever 
presented one salient argument as to why the claim was being 
filed or why an earlier effective date should be assigned.

The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  See Rudd.  However, as discussed above, 
this vitiates the rule of finality.  The Board finds that 
there is no proper claim in this case.  The veteran has not 
alleged CUE and, as such, his claim for an earlier effective 
date is considered to be a freestanding claim, which is not a 
valid claim.  The claim must be denied.

ORDER

Entitlement to service connection for residuals of facial 
scars of the right eye, to include residuals of burn scars of 
the right eye is denied.

Entitlement to an effective date prior to December 12, 2001, 
for the grant of a noncompensable rating for right eye scars 
of the retina and conus is denied.


REMAND

The veteran contends that the current noncompensable 
evaluation assigned for his right eye scars of the retina and 
conus does not accurately reflect the severity of his 
condition.  The Board is of the opinion that a VA examination 
is required before the Board decides this appeal.  In this 
regard, the Board notes that the most recent examination in 
connection with the veteran's service-connected right eye 
scars of the retina and conus was conducted in April 2002 and 
in May 2003 the examiner attached an addendum to the 
examination report indicating that the veteran's vision was 
excellent.  The veteran has indicated that his condition has 
worsened since that time.  Specifically, in his January 2004 
substantive appeal and again in an October 2007 informal 
hearing presentation, his representative alleged that the 
veteran's right eye condition was worse than originally 
rated.  VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997).

With respect to the veteran's claims to reopen entitlement to 
service connection for a left hip disability and a neck 
disability, the Board notes that in March 2006, the Court 
issued a decision, which held that because the terms "new" 
and "material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not been provided VCAA notice in compliance with 
this decision.

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with notice concerning the disability-rating and 
effective-date elements of his claims in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent evidence in his 
possession.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession as 
well as the notice specified by the 
Court in Kent v. Nicholson.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA eye examination to determine the 
severity of his service-connected right 
eye scars between the retina and conus.  
The claims folder must be made available 
to and reviewed by the examiner.

All indicated studies should be 
performed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of all pertinent evidence 
and in light of all applicable legal 
criteria.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the requisite opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


